SILVERMAN, Circuit Judge,
concurring.
I agree with most of Judge Rymer’s thorough and thoughtful opinion. On the issue of possible juror bias, I agree that the declaration of Diane Hilliard, which says a lot about her but very little about Mr. Hilliard, the juror, nevertheless warrants further investigation by way of an evidentiary hearing.
My one point of disagreement concerns the majority’s treatment of Mr. Hilliard’s statements during voir dire. The majority’s decision to remand the case for an evidentiary hearing on actual or implied bias is based on a faulty premise — that the court asked Hilliard a specific question that he answered in a “misleading” or less than “completely forthcoming” manner. The fact is that the court did not ask Hilliard whether any family members or friends had ever been the victim of a crime.1 Hilliard volunteered the information of his own accord. Far from being less than forthcoming, Hilliard was the just opposite.
Because the question about family-members-as-victims was never asked, it is puzzling how Hilliard’s voluntary disclosure of the attack on his wife can be characterized as anything but remarkably candid. But even if Hilliard had been asked, “Have any members of your family even been the victim of a crime?” it is hard to understand how Hilliard could be impugned for stating quite truthfully that his wife had been assaulted, beaten, and robbed two years prior. To repeat, this is all academic because the question was never asked. But even if it had been, Hilliard should not have been expected to answer as if he were taking a criminal law exam, identifying by name every conceivable crime that the facts might have suggested. He said that his wife had been “assaulted and beaten, robbed.” That was absolutely true. And to be technical about it, Hilliard disclosed that his wife had been beaten and assaulted, which connotes more than just being beaten.
Because Hilliard was not only truthful but voluntarily forthcoming, I fail to see how this case can possibly be equated with United States v. Eubanks, 591 F.2d 513 (9th Cir.1979), and Dyer v. Calderon, 151 F.3d 970 (9th Cir.1998), in which prospective jurors answered direct questions with deliberate lies.
That, then, brings us to whether Hilli-ard’s truthful answer should have resulted in his exclusion from the jury sua sponte. “[T]o obtain a new trial ... a party must first demonstrate that a juror failed to answer honestly a material question on voir dire, and then further show that a correct response would have provided a valid basis for challenge for cause.” McDonough Power Equip. v. Greenwood, 464 *982U.S. 548, 554, 104 S.Ct. 845, 78 L.Ed.2d 663 (1984). The first prong of McDon-ough simply is not present here.
As for the second prong, neither the petitioner nor the majority has cited a single case in which a prospective juror was deemed impliedly biased solely on the strength of truthful answers revealing that a prospective juror’s family member had, years before, been the victim of a similar crime, particularly when the prospective juror had assured the court that the other incident would not affect his ability to be fair and impartial. The trial judge saw and heard Hilliard and was uniquely positioned to assess Hilliard’s credibility. The judge’s acceptance of Hilliard’s assurances is entitled to deference. See United States v. Miguel, 111 F.3d 666, 673 (9th Cir.1997) (in a prosecution for abusive sexual contact with a child, there was no abuse of discretion in failing to excuse for cause prospective jurors who had been victims of child molestation themselves or had close relatives who had.).
All of the implied bias cases cited by the majority, with one exception, concern dishonest answers by prospective jurors. The exception, United States v. Allsup, 566 F.2d 68(9th Cir.1977), a bank robbery case, involved two jurors who were employees of the bank that was robbed, albeit at a different branch. Allsup is merely an application of the standard rule that prospective jurors should not be empaneled if they are related by family or employment to a defendant, witness or victim in the very case to be tried.
I understand what the district judge is supposed to do on remand concerning Diane Hilliard’s declaration: The judge is to determine whether Mr. Hilliard discussed the case with his wife and, if so, whether their discussions affected Hilliard’s impartiality. On the other hand, I haven’t a clue what the district judge is supposed to do, on remand, about Hilliard s truthful answer of 22 years ago that his wife had been beaten, assaulted and robbed, his assurance that he would “look upon this thing strictly on the evidence involved,” and “definitely” “accept and follow the law” and “apply it ... to the facts” to the best of his ability. Because Hilliard’s voir dire statement was true (and voluntarily disclosed to boot), I fail to see what fact the district judge is supposed to find with respect to it. What matters is Hilliard’s state of mind back in 1979, not how he feels about his jury service today.
Because the circumstances of the crime against Mrs. Hilliard are undisputed, the transcript of Mr. Hilliard’s voir dire is all that is needed to decide whether he should have been dismissed sua sponte from the venire. It reveals no constitutional error in Hilliard’s empanelment. Accordingly, I would hold that the petitioner is not entitled to relief on that basis. As for whether Hilliard and his wife had improper communications about the case during the trial, that requires a hearing.

. The questions put to the prospective jurors can be found in footnote three of the majority opinion.